DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 12/23/2021.
The claims 1-10, 13 and 20-31 have been canceled by the applicant.
The claims 35-57 have been newly added by the applicant.

Reasons for Allowance

Claims 11, 36, 45 and 51 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 11, 36, 45 and 51 are allowed in view of Applicant's amendment, submitted to the Office on 12/23/2021, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Nemavat et al. (U.S. Pat. 8787163) disclose method and apparatus for adjusting the size of a buffer in a network node based on latency. Method and system for controlling buffer size based on latency, by determining a transmission latency for a data item exiting a transmission buffer and selectively manipulating a size of the transmission buffer based on the transmission latency for the data. Nemavat in combination with Karaoguz et al. (U.S. Pub. 20110019552) which disclose method and system for network aware virtual machines further in combination with Cohen et al. (U.S. Pub. 20130132604) which disclose packet-based aggregation of data streams across disparate networking interfaces while providing robust reaction to dynamic network interference with path selection and load balancing fails to suggest the claimed limitations in Claims 11, 36, 45 and 51 of the present application, which introduce a novel and non-obvious method and system for adaptive buffer control for adjusting a size of the buffer, based on the comparing the data rate with the data rate threshold and the comparing the latency with the latency threshold. Therefore, the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 11-12, 14-19 and 32-57 are hereby allowed. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dielissen (U.S. Pub. 20080043757) which discloses, integrated circuit and method for packet switching control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471